DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on February 4, 2021 has been entered.


Allowable Subject Matter
Claims 2-8, 10-18, 20, and 21 are allowed. The following is an examiner’s statement of reasons for allowance:
The previously applied prior art of Carlson and Quennesson does not fairly teach, suggest, or render obvious the limitations of Claims 2 and 12, as amended and including:
determining an amount associated with the first user request; capturing, from the media asset, media data of a portion of the media asset starting from a first play position that precedes the starting play position by half of the amount 
generating an extended version of the first segment comprising the captured media data.
In particular, Carlson teaches “the content of clip 130 in ‘previously on’ segment 110a of episode 105a may be a shortened form of a longer scene 135 playing in episode content 115b of episode 105b, for example, by including a subset of frames of scene 135” (as described in 2:23-28).  Carlson further discloses “frames of every episode of a television show… stored in media content storage 225 can be ‘fingerprinted’… to be able to determine that a clip from a ‘previously on’ segment (e.g., clip 130 in ‘previously on’ segment 110a in Fig. 1) corresponds to a scene in the episode content (e.g., scene 135 in episode content 115b in Fig. 1)” (as described in 3:30-39).  Additionally, Quenneson teaches a method and system for automatically creating video highlights for a video broadcast stream (Abstract).  Quennesson further discloses automatically creating a first playlist by way of operations of Video Highlight Creator 180 configured to automatically create Video Highlights 181 for one or more of the stored Video Broadcast Streams 164 (as described in [0043]; with further reference to user selection to play Highlights 682, as described in [0051] and intelligent generation of highlights, as described in [0009]).
	The Examiner further submits the following references as relevant to the claimed invention, but insufficient to cure the deficiencies of Carlson and Quennesson:
Cordray et al. (US 2007/0154169 A1) teach a method and system for maintaining a user’s interest level in a media program by allowing a user to 
Bloch et al. (US 2015/0067723 A1) teach a method and system for generating an unfolding video pre-roll (Abstract).  Bloch further disclose dynamically expanding video clips in order to generate the unfolding video content ([0026]).
Von Sneidern et al. (US 2016/0080835 A1) teach a system and method for automatically creating a compilation video (Abstract).  Von Sneidern further discloses a process for expanding video clips based on desired length by adding frames to the beginning and end of each video clip ([0109]).
Packard et al. (US 2016/0105708 A1) teach a technique for customized highlight shows based on user interest (Abstract).  Packard further discloses modifying ingress/egress points for each clip based on duration constraints ([0200]).
Piron et al. (US 2018/0103276 A1) teach a method and system for generating a set of media segments of various playback durations and sufficient to comply with a client device requirement (Abstract).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK A RYAN whose telephone number is (571)270-5086.  The examiner can normally be reached on Monday-Thursday 6:30AM-4PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nasser Goodarzi can be reached on 571-272-4195.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/PR/Examiner, Art Unit 2426



/NASSER M GOODARZI/Supervisory Patent Examiner, Art Unit 2426